Citation Nr: 1625817	
Decision Date: 06/28/16    Archive Date: 07/11/16

DOCKET NO.  14-26 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for left knee disorder, to include as secondary to service-connected right knee suprapatellar effusion and degenerative changes.

2.  Entitlement to service connection for right ankle disorder, to include as secondary to left ankle fracture, with arthritis, and right knee suprapatellar effusion and degenerative changes.

3.  Entitlement to service connection for low back disorder, to include as secondary to service-connected left ankle fracture, with arthritis, and right knee suprapatellar effusion and degenerative changes. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active and inactive duty for training from June 1982 to November 1982, May 4 to 5, 1985; March 4 to 26, 1989; and May 16 to 30, 1992.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The issue of increased rating for right knee disorder was raised at a November 2014 hearing before the Board but has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issues of service connection for right ankle disorder and low back disorder are addressed in the Remand portion of the decision below.


FINDING OF FACT

The Veteran's left knee disorder is related to the service-connected right knee suprapatellar effusion and degenerative changes.



CONCLUSION OF LAW

The criteria for establishing service connection for Veteran's left knee disorder, as secondary to right knee suprapatellar effusion and degenerative changes, are met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that service connection is warranted for his left knee disorder because it is a result of his service-connected right knee disorder.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service' - the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).
      
Where a veteran asserts that a present disability is secondary to a service-connected disability, the veteran must demonstrate the existence of (1) a current disability; (2) a service-connected disability; and (3) a nexus between the current disability and the service-connected disability.  38 C.F.R. § 3.310(a); Wallin v. West, 11 Vet. App. 509 (1998).  
      
In this case, a November 2012 VA examination diagnosed left knee meniscal tears and chondromalacia.  The record also documents that service connection is in effect for suprapatellar effusion and degenerative changes of the right knee, status post partial medial and lateral meniscectomy.   

The Veteran's service records are negative for any reference to left knee disorders or injuries.  An August 2011 VA medical examination declared the left knee was normal, but a year later August and September 2012 private medical records noted chondromalacia patella and medial meniscal tear in the Veteran's left knee.  In November 2012, a VA medical examination found that the Veteran's left knee disorder was "less likely" due to his service-connected right knee disorder and "more likely" caused by his gout and the natural progression of age.  However, a December 2014 letter from Dr. J. S. opined that the Veteran's left knee disorder was secondary to his right knee disorder due to overcompensation.  A December 2014 treatment note from Dr. C. A. stated that it is "very feasible or possible" that the Veteran could have been overusing his left knee as a result of his right knee injury, leading to deterioration of the left knee.  

Considered together, the Board concludes that the evidence is at least in equipoise as to whether the Veteran's current left knee disorder is secondary to his service-connected right knee disorder.  Thus, service connection for a left knee disorder, on a secondary basis, is warranted.


ORDER

Service connection for left knee disorder, as secondary to right knee suprapatellar effusion and degenerative changes, is granted.

 
REMAND

Remand is necessary to provide the Veteran with additional VA medical examinations regarding his claims for service connection for right ankle disorder and low back disorder.  The September 2011 VA examination addendum and June 2014 VA examination opined that the Veteran's right ankle disorder was not related to his in-service right ankle strain and was not secondary to his left ankle in-service injury or right knee disorder.  The June 2014 examiner, however, considered the incorrect in-service injury in the determination, citing to the facts of a 1989 injury to the Veteran's left ankle; it is unclear whether this injury was considered in the August 2011 VA examination and September 2011 addendum.  In addition, the right ankle examinations did not consider the effects of the Veteran's left knee disorder, which has been granted service connection herein.  The Veteran argues that his left knee disorder caused stress and pain that affected his body.  Thus, an additional VA examination is necessary to consider the in-service injury to the right ankle and to determine the effect of his newly service-connected left knee disorder on his right ankle.  

With regard to the low back claim, the record is unclear as to what form of back disability the Veteran experiences.  A November 2012 VA examination noted an "old minimal T12 compression fracture" likely related to an unreported trauma and facet joint degeneration that the examiner opined was not a residual of the Veteran's right knee disorder.  A July 2014 VA peripheral nerve examination noted "some high amplitude potentials in the L2-4 innervated vastus lateralis bilaterally on [electromyogram], which may represent some mild degree of back disease."  Finally, a July 2014 VA Medical Center (VAMC) x-ray reported a normal evaluation of the lumbar spine, while a chiropractor, Dr. J. S., described subluxation and postural distortion in the Veteran's lumbar, lumbosacral, and pelvic regions of his spine in a December 2014 letter; Dr. J. S. attributed this to the Veteran's knee injury due to overcompensation and interference with the normal gait cycle.  Considering the varied reports of the Veteran's back, an additional VA examination is necessary to clarify the Veteran's current diagnosis.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources, including procuring any identified VA records not currently associated with the electronic claims file.  

When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records or a response that records do not exist are not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform him that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Following the completion of the above, the Veteran must be afforded a VA medical examination.  The electronic claims file must be made available to and reviewed by the examiner prior to the examination and the report must reflect that such a review was made.  Following a review of the evidence of record, the clinical examination, and with consideration of the Veteran's statements, the examiner must: 

a) Determine whether any previously or currently diagnosed right ankle disorder is related to the Veteran's active duty service, to include a May 1992 right ankle injury.  

b) Determine whether any previously or currently diagnosed right ankle disorder is proximately due to or aggravated by the Veteran's service-connected disabilities, to include his bilateral knee disorders and left ankle disorder.  

c) Determine the nature and diagnoses of any previously or currently diagnosed back disorders.

A November 2012 VA examiner noted an "old minimal T12 compression fracture" and facet joint degeneration.  In a July 2014 VA examination, the examiner noted "some high amplitude potentials in the L2-4 innervated vastus lateralis bilaterally on EMG, which may represent some mild degree of back disease."  A July 2014 VAMC x-ray report showed a normal lumbar spine.  Finally, a December 2014 chiropractor's letter noted subluxation and postural distortion in the Veteran's lumbar, lumbosacral, and pelvic regions of his spine.

d) Determine whether any previously or currently diagnosed back disorder is related to the Veteran's active duty service.  

e) Determine whether any previously or currently diagnosed back disorder is proximately due to or aggravated by the Veteran's service-connected disabilities, to include his bilateral knee disorders.  

The specific evidence upon which each opinion is based must be indicated. 

A complete rationale for each opinion must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the aforementioned examinations, documentation must be obtained which shows that notice scheduling the examinations was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  After the development above has been completed, the RO must review the examination report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


